DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 13, 27, 38 and 50.
Pending: 1-60.
IDS
Applicant’s IDS(s) submitted on 02/16/2021, 11/30/2020, 02/05/2020, 01/24/2020, 08/16/2019 and 03/14/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Objections
Claim 50 objected to because of the following informalities:
Claim 50 should end with a “.” (period).
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-13, 15-18, 27-34, 36-46, 48-57 and 59-60 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by TRAN (US 20190286976 A1).

Re: Independent Claim 1, TRAN discloses a vector-by-matrix multiplication system (TRAN Figs. 6-8), comprising: 
an array of non-volatile memory cells arranged into rows and columns (TRAN Fig. 7: 33); 
an input block coupled to the array for receiving one or more input pulses (TRAN Fig. 7: 35), converting the one or more input pulses into an analog voltage, and applying the analog voltage to a (TRAN Fig. 7: 35 applying CGx); and 
an output block coupled to the array for generating a set of digital bits in response to a neuron current drawn by the array during the vector matrix multiplier operation (TRAN Fig. 7, 38 and ¶ [0077]).

Re: Claim 2, TRAN disclose(s) all the limitations of claim 1 on which this claim depends. TRAN further discloses:
wherein the set of digital bits is generated following a period in which the neuron current is drawn (TRAN Fig. 7, 38 and ¶ [0077] disclosing output generated after multiplication and summing).

Re: Claim 9, TRAN disclose(s) all the limitations of claim 1 on which this claim depends. TRAN further discloses:
wherein the input block comprises a digital-to-analog converter (TRAN Fig. 8 and ¶ [0078]).

Re: Claim 10, TRAN disclose(s) all the limitations of claim 1 on which this claim depends. TRAN further discloses:
wherein the digital-to- analog converter comprises a pulse-to-voltage converter (TRAN Fig. 8 and ¶ [0078]).

Re: Claim 11, TRAN disclose(s) all the limitations of claim 1 on which this claim depends. TRAN further discloses:
wherein each non-volatile memory cell in the array of non-volatile memory cells is a split-gate flash memory cell (TRAN Fig. 9).

Re: Claim 12, TRAN disclose(s) all the limitations of claim 1 on which this claim depends. TRAN further discloses:
wherein each non-volatile memory cell in the array of non-volatile memory cells is a stacked-gate flash memory cell (TRAN Fig. 9 and claim 6).

Re: Independent Claim 13, TRAN discloses a vector-by-matrix multiplication system (TRAN Figs. 6-8), comprising: 
an array of non-volatile memory cells arranged into rows and columns (TRAN Fig. 7: 33);
an input block coupled to the array for receiving a first set of digital bits (TRAN Fig. 7: 35) and converting the first set of digital bits into an analog voltage and applying the analog voltage to a word line or a control gate line in the array during a vector matrix multiplier operation (TRAN Fig. 7: 35 applying CGx; the first set of bits are inputs irrespective of labels); and
an output block coupled to the array for generating a second set of digital output bits in response to neuron current drawn by the array during the vector matrix multiplier operation (TRAN Fig. 7, 38 and ¶ [0077]).

Re: Claim 15, TRAN disclose(s) all the limitations of claim 13 on which this claim depends. TRAN further discloses:
wherein the input block comprises: a digital-to-analog converter (TRAN Fig. 8 and ¶ [0078]).

Re: Claim 16, TRAN disclose(s) all the limitations of claim 15 on which this claim depends. TRAN further discloses:
wherein the digital-to- analog converter comprises a digital data to voltage converter (TRAN Fig. 8 and ¶ [0078]).

Re: Claim 17, TRAN disclose(s) all the limitations of claim 13 on which this claim depends. TRAN further discloses:
wherein each non- volatile memory cell in the array of non-volatile memory cells is a split-gate flash memory cell (TRAN Fig. 9).

Re: Claim 18, TRAN disclose(s) all the limitations of claim 13 on which this claim depends. TRAN further discloses:
wherein each non- volatile memory cell in the array of non-volatile memory cells is a stacked-gate flash memory cell (TRAN Fig. 9 and claim 6).

Re: Independent Claim 27, TRAN discloses a vector-by-matrix multiplication system (TRAN Figs. 6-8), comprising: 
an array of non-volatile memory cells arranged into rows and columns (TRAN Fig. 7: 33);
an input block coupled to the array for receiving an input comprising one or more input pulses (TRAN Fig. 7: 35) and for applying the input to an input line in the array during a vector matrix multiplier operation (TRAN Fig. 7: 35 applying CGx; the first set of bits are inputs irrespective of labels); and
an output block coupled to an output line from the array for generating a set of digital bits in response to an output on the output line during the vector matrix multiplier operation (TRAN Fig. 7, 38 and ¶ [0077]).

Re: Claim 28, TRAN disclose(s) all the limitations of claim 1 on which this claim depends. TRAN further discloses:
wherein the output is current (TRAN Figs. 14 and ¶¶ [0096]-[0100], see also figs. 34-41).

Re: Claim 29, TRAN disclose(s) all the limitations of claim 1 on which this claim depends. TRAN further discloses:
wherein the output is voltage (TRAN Figs. 14 and ¶¶ [0096]).

Re: Claim 30, TRAN disclose(s) all the limitations of claim 27 on which this claim depends. TRAN further discloses:
wherein the output line is a bit line coupled to bit line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 16).

Re: Claim 31, TRAN disclose(s) all the limitations of claim 27 on which this claim depends. TRAN further discloses:
wherein the output line is a source line coupled to source line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 16).

Re: Claim 32, TRAN disclose(s) all the limitations of claim 27 on which this claim depends. TRAN further discloses:
wherein the output line is a word line coupled to word line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 13).

Re: Claim 33, TRAN disclose(s) all the limitations of claim 27 on which this claim depends. TRAN further discloses:
wherein the output line is a control gate line coupled to control gate terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 13).

Re: Claim 34, TRAN disclose(s) all the limitations of claim 27 on which this claim depends. TRAN further discloses:
wherein the one or more input pulses comprises a single pulse proportional to neuron current (TRAN Fig. 8 and ¶ [0078]).

Re: Claim 36, TRAN disclose(s) all the limitations of claim 27 on which this claim depends. TRAN further discloses:
wherein each non- volatile memory cell in the array of non-volatile memory cells is a split-gate flash memory cell (TRAN Fig. 9).

Re: Claim 37, TRAN disclose(s) all the limitations of claim 27 on which this claim depends. TRAN further discloses:
wherein each non- volatile memory cell in the array of non-volatile memory cells is a stacked-gate flash memory cell (TRAN Fig. 9 and claim 6).

Re: Independent Claim 38, TRAN discloses a vector-by-matrix multiplication system (TRAN Figs. 6-8), comprising: 
an array of non-volatile memory cells arranged into rows and columns (TRAN Fig. 7: 33);
an input block coupled to the array for receiving an input comprising one or more input pulses (TRAN Fig. 7: 35) and for applying the input to an input line in the array during a vector matrix multiplier operation (TRAN Fig. 7: 35 applying CGx; the first set of bits are inputs irrespective of labels); and
an output block coupled to an output line from the array (TRAN Fig. 7, 38 and ¶ [0077]).

Re: Claim 39, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein the output block generates a set of digital bits in response to an output on the output line during the vector matrix multiplier operation (TRAN Fig. 7, 38 and ¶ [0077]).

Re: Claim 40, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein the output line outputs a current signal (TRAN Figs. 14 and ¶¶ [0096]-[0100], see also figs. 34-41).

Re: Claim 41, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein the output line outputs a voltage signal (TRAN Figs. 14 and ¶¶ [0096]).

Re: Claim 42, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein the output line is a bit line coupled to bit line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 16).

Re: Claim 43, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein the output line is a source line coupled to source line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 16).

Re: Claim 44, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein the output line is a word line coupled to word line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 13).

Re: Claim 45, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein the output line is a control gate line coupled to control gate terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 13).

Re: Claim 46, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein the one or more input pulses comprises a single pulse proportional to neuron current (TRAN Fig. 8 and ¶ [0078]).

Re: Claim 48, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein each non- volatile memory cell in the array of non-volatile memory cells is a split-gate flash memory cell (TRAN Fig. 9).

Re: Claim 49, TRAN disclose(s) all the limitations of claim 38 on which this claim depends. TRAN further discloses:
wherein each non- volatile memory cell in the array of non-volatile memory cells is a stacked-gate flash memory cell (TRAN Fig. 9 and claim 6).

Re: Independent Claim 50, TRAN discloses a vector-by-matrix multiplication system (TRAN Figs. 6-8), comprising: 
an array of non-volatile memory cells arranged into rows and columns (TRAN Fig. 7: 33);
an input block coupled to the array for receiving an input comprising digital input bits (TRAN Fig. 7: 35) and for applying the input to an input line in the array during a vector matrix multiplier operation (TRAN Fig. 7: 35 applying CGx); and
an output block coupled to an output line from the array and for generating one or more pulses during the vector matrix multiplier operation (TRAN Fig. 7, 38 and ¶ [0077]).

Re: Claim 51, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein the output line outputs a current signal (TRAN Fig. 7, 38 and ¶ [0077] disclosing output generated after multiplication and summing).

Re: Claim 52, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein the output line outputs a voltage signal (TRAN Figs. 14 and ¶¶ [0096]).

Re: Claim 53, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein the output line is a bit line coupled to bit line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 16).

Re: Claim 54, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein the output line is a source line coupled to source line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 16).

Re: Claim 55, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein the output line is a word line coupled to word line terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 13).

Re: Claim 56, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein the output line is a control gate line coupled to control gate terminals of a plurality of non-volatile memory cells in the array (TRAN Fig. 13).

Re: Claim 57, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein the one or more input pulses comprises a single pulse proportional to neuron current (TRAN Fig. 8 and ¶ [0078]).

Re: Claim 59, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein each non- volatile memory cell in the array of non-volatile memory cells is a split-gate flash memory cell (TRAN Fig. 9).

Re: Claim 60, TRAN disclose(s) all the limitations of claim 50 on which this claim depends. TRAN further discloses:
wherein each non- volatile memory cell in the array of non-volatile memory cells is a stacked-gate flash memory cell (TRAN Fig. 9 and claim 6).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
Muralimanohar (US 20180004708 A1) discloses circuits for computing vector-matrix multiplications involving negative values. A first memory crossbar array may be mapped to a first matrix which includes the positive values of an input matrix. A second memory crossbar array may be mapped to a second matrix which includes the negative values of the input matrix. An analog-to-digital converter may generate digital intermediate multiplication results based on analog results computed by the memory crossbar arrays. The digital intermediate multiplication results may include an intermediate result corresponding to a multiplication of each of the first vector and second vector with each of the first matrix and the second matrix. A controller may aggregate the digital intermediate results to generate a combined multiple result that represents the vector-matrix multiplication of the input vector and the input matrix.
BAYAT (US 20170337466 A1) discloses an artificial neural network device that utilizes one or more non-volatile memory arrays as the synapses. The synapses are configured to receive inputs and to generate therefrom outputs. Neurons are configured to receive the outputs. The synapses include a plurality of memory cells, wherein each of the memory cells includes spaced apart source and drain regions formed in a semiconductor substrate with a channel region extending there between, a floating gate disposed over and insulated from a first portion of the channel region and a non-floating gate .

Allowable Subject Matter
Claim(s) 3-8, 14, 19-26, 35, 47 and 58 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 3 (and dependent claims 4-5), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a capacitor coupled between the inverting input terminal of the first operational amplifier and the output terminal of the first operational amplifier;
a third switch selectively coupling the inverting input terminal of the first operational amplifier and the output terminal of the first operational amplifier; and
a second operational amplifier comprising a non-inverting input terminal for receiving the output of the first operational amplifier, an inverting output terminal, and an output terminal for generating a digital pulse in response to the neuron current.

Re: Claim 6, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a switch selectively coupling the non-inverting input of the operational amplifier to a bias voltage source; and
a logic circuit coupled to the output of the operational amplifier;
wherein the neuron current is provided to the non-inverting input of the operational amplifier, and the one or more pulses are provided by the logic circuit.

Re: Claim 7, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the one or more input pulses comprises a single pulse.

Re: Claim 8, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the one or more input pulses comprises a series of pulses.

Re: Claim 14, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the output block comprises:
an integrating analog-to-digital converter for generating an output pulse in response to the neuron current; and logic for converting the output pulse into a pulse series and counting the pulses in the pulse series to generate the digital output bits.

Re: Claim 19 (and dependent claims 20-26), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the output block comprises a circuit for mapping the one or more digital pulses to a set of digital bits using a mapping function or mapping table.

Re: Claim 35, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the one or more input pulses comprises a series of pulses, wherein the number of pulses in the series of pulses is proportional to neuron current.

Re: Claim 47, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the one or more input pulses comprises a series of pulses, wherein the number of pulses in the series of pulses is proportional to neuron current.

Re: Claim 58, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the one or more input pulses comprises a series of pulses, wherein the number of pulses in the series of pulses is proportional to neuron current.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov